Citation Nr: 0109137	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina, wherein the veteran was denied service 
connection for a cervical spine injury and headaches.

Although the RO has developed the issues on appeal as though 
they were original claims for service connection, the Board 
finds that this treatment of the veteran's claims is not 
entirely appropriate. The records show that the RO denied her 
claims of entitlement to service connection for a cervical 
spine disability and headaches by a decision entered in 
October 1991.  Although the veteran was given written 
notification of this determination in December 1991, a timely 
appeal was not thereafter received.  The rating decision, 
therefore, became final.  See 38 U.S.C.A. § 7105 (West 1991).  
As a result, the veteran's current claims for entitlement to 
service connection for a cervical spine disability and 
headaches must be considered petitions to reopen prior final 
decisions.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  
Consequently, the issues on appeal have been restyled as set 
forth on the first page of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for headaches and a 
cervical spine disability was denied by a rating decision 
dated in October 1991; the veteran did not appeal this 
denial.

2.  Evidence added to the record since October 1991 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  An October 1991 rating decision that denied the veteran's 
claims of entitlement to service connection for headaches and 
a cervical spine disability is final. 38 U.S.C.A. §§ 1131, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.303, 20.302(a), 
20.1103 (2000).

2.  Evidence received since the October 1991 rating decision 
is new and material and the claim of entitlement to service 
connection for headaches and a cervical spine disability are 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An October 1991 rating decision denied the veteran's claims 
of service connection for headaches and a cervical spine 
disability.  Although the veteran was given written 
notification of this determination that same month, a timely 
appeal was not thereafter received.  The rating decision, 
therefore, became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi , 3 Vet. App. 510, 513 (1992).  

In the case at hand, the evidence available for the RO's 
consideration at the time of the October 1991 decision 
included records that showed morning reports from the3004th 
WAF Sq. failed to show remarks pertaining to the veteran from 
October to December 1951, a March 1991 VA examination report, 
treatment records from the Hampton VA Medical Center (VAMC) 
dated from November 1990 to January 1991, and a statement 
from the veteran dated in December 1990.  

The VA examination report shows she complained of pain in her 
back, neck, shoulders, and arms with numbness and tingling in 
both arms.  X-rays showed cervical degenerative changes.  The 
diagnoses were intermittent tension headaches and residuals 
of a cervical spine injury.  

The Hampton VAMC treatment records show she complained of 
pain in the neck and left arm with tingling for over three 
years.  X-rays revealed degenerative changes in the cervical 
spine.  

The veteran's 1990 statement indicates that she fell and 
injured herself during basic training in August 1951.

Upon consideration of this evidence, the RO denied service 
connection for headaches and a cervical spine disability 
finding that there was no evidence that her headaches and 
spine disability were connected to service.

In December 1997 the veteran requested that her claims of 
entitlement to service connection for headaches and a 
cervical spine disability be reopened.

A review of the evidence submitted since October 1991 shows 
that new and material evidence has been submitted to reopen 
the claims of entitlement to service connection for headaches 
and a cervical spine disability.

Lay statements dated in November and December 1995 and August 
1998 from family, friends and a fellow serviceman are new 
because they were not previously of record and, therefore, 
cannot be said to be redundant.  These statements indicate 
that while she was in service she spoke of her in-service 
injury and subsequent pain and that after service she 
continued to complain of headaches and back pain.  These 
statements, which addressed the symptomatology of her 
cervical headaches and back disability are relevant to and 
probative of the issue at hand because they provide evidence 
of continuity of symptomatology.  See 38 C.F.R. § 3.304(b) 
(2000). 

Likewise, a statement from her long-time family physician 
dated in October 1998 is new because it was not previously of 
record and, therefore, cannot be said to be redundant.  He 
indicated that she is chronically impaired and that from the 
documents he reviewed asserting that the trauma occurred as 
it has been described, he had no reason to doubt the veracity 
of her statements based on their long-standing relationship.  
This statement is relevant to and probative of the issue at 
hand because it provides evidence of her current disabilities 
and expressed his belief that they are etiologically related 
to service.

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of her claims and that, 
accordingly, her claim is reopened.  


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
headaches and a cervical spine disability, the claims are 
reopened.  To this extent the appeal is granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen the claims, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claims for entitlement to service 
connection for headaches and a cervical back disability.  For 
the reasons set forth below, a Remand of the claims is in 
order.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  It appears from the veteran's July 
1999 personal hearing that Dr. Wood has been the veteran's 
family physician since the early 1950s.  In light of this, 
all the private physician's treatment records that relate to 
the veteran's claimed disabilities should be requested on 
Remand.

Although previous attempts have been made to obtain her 
service medical records, the RO should make a supplemental 
request to the National Personnel Records Center (NPRC) for 
the service medical records.  Additionally, the Board notes 
that the NPRC only looked for remarks regarding the veteran 
in morning reports from October December 1951, however, the 
statements made by the veteran indicated that the injury 
occurred in either August or September 1951.  Thus, the 
morning reports should be reviewed for August and September 
1951.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take all appropriate 
action with respect to securing the 
veteran's medical and personnel records, 
including making a supplemental request to 
the NPRC.  The RO should ascertain the 
veteran's unit assignment from the 
personnel records and then ask the NPRC to 
review morning reports for August and 
September 1951.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim.

3.  The RO should contact the veteran and 
request that she submit a release for the 
purpose of obtaining medical records from 
Dr. Wood.  Upon receipt of the release, 
the RO should contact the physician and 
request copies of all clinical records 
(not a written statement) concerning 
treatment of the veteran since the early 
1950's.  All records obtained should be 
associated with the claims file.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 



